As ﬁled with the U.S. Securities and Exchange Commission on August9, 2016 Registration Statement No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-4 Registration Statement Under the Securities Act of 1933 PAMPA ENERGÍAS.A. (Exact Name of Registrant as Specified in its Charter) Pampa Energy Inc. (Translation of Registrant’s Name into English) Argentina Not Applicable (State or Other Jurisdiction (Primary Standard Industrial (I.R.S. Employer of Incorporation or Organization) Classiﬁcation Code Number) Identiﬁcation No.) Ortiz de Ocampo 3302, Building #4 C1425DSR, City of Buenos Aires Argentina Telephone: +54-11-4809-9500 / Fax: +54-11-4809-9541 (Address and telephone number of Registrant’s principal executive ofﬁces) CT Corporation System 111 Eighth Avenue, 13th Floor New York, New York 10011 Telephone: (212) 590-9070 (Name, address and telephone number of agent for service) Copies to: Juan G. Giráldez, Esq. Adam J. Brenneman, Esq.
